DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on March 27, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed October 1, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant has not provided an English translation of the Chinese Office Action dated September 7, 2018.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interaxle differential being operationally coupled with a rear axle differential” (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is not is a concise statement of the technical disclosure of the patent.  More specifically, the language “may have” (line 1 and elsewhere) and “may be associated” (line 6), does not concisely describe the transmission.  For example, the abstract suggests the .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24-29, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards0 as the invention.
Claim 22, lines 2 and 4, the limitations “gears 1 and 5” and “gears 3 and 7” are not fully understood if applicant is referring to gears having reference characters 1, 3, 5, and 7, or is referring to transmission gear steps one, three, five, and seven.  If the claim numbers 1, 3, 5, and 7 are reference characters corresponding to components in the Figures, the reference characters must be placed in parentheses.  If the claim numbers 1, 3, 5, and 7 are transmission gear steps, it is suggested the limitations be changed to - - gear steps one and five - - and - - gear steps three and seven - -.
Claim 22, lines 2 and 4, the limitations “gears 1 and 5” and “gears 3 and 7” lack proper antecedent basis.
  Claim 22, lines 3 and 5, the limitation “a closed clutch” (two occurrences) is unclear if applicant is referencing one of the power shift clutches, or is introducing an additional clutch that has not been previously defined.
Claim 23, last two lines, the limitation “the input shaft” is unclear which input shaft is being referenced.  More specifically, is the limitation “the input shaft” referring to the first input shaft, the second input shaft, or the third input shaft? 
Claim 24, line 9, the limitation “the input shaft” is unclear which input shaft is being referenced.  More specifically, is the limitation “the input shaft” referring to the first input shaft, the second input shaft, or the third input shaft? 
Claim 24, last two lines, the limitation “the hollow shaft supporting a plurality of shifting gear wheels” is unclear if applicant is referencing the hollow shaft disposed on the output shaft or the hollow shaft disposed on the input shaft?
Claim 26, lines 1-2, the limitation “the shifting clutch of the input shaft” is unclear if applicant is referring to the first input shaft, the second input shaft, or the third input shaft? 
Claim 26, lines 2-3 and lines 7-8, the limitation “drive spur gear of the additional reduction gearing” (two occurrences) is unclear and appears to be referencing the driving spur gear wheel defined in claim 24.
Claim 27, lines 1-2 and line 7, the limitation “the shifting clutch of the input shaft” (two occurrences) is unclear if applicant is referring to the first input shaft, the second input shaft, or the third input shaft? 
Claim 28, line 4, the limitations “12 forward gears” should be changed to 
- - twelve forward gears - - .
 Claim 29, line 2, the limitation “the differential housing” lacks proper antecedent basis.
Claim 33 is not fully understood because in incorrectly depends from itself.
Claim 34, lines 1-2, the limitation “the output spur gearwheel” is unclear if applicant is referencing the gearwheel associated with the reduction gearing of claim 19, or the gearwheel associated with the additional reduction gearing of claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23, 30, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahoney (USP 4,610,177).
Mahoney teaches a change-speed transmission for a motor vehicle, comprising: a plurality of subtransmissions, the plurality of subtransmissions comprising a first subtransmission (gears associated with shaft 26) and a second subtransmission (gears associated with shaft 28); a plurality of shiftable gearwheel sets (via clutches 32,34) associated with the first subtransmission and the second subtransmission; a powershift unit (18) having a plurality of powershift clutches (20,22,24) , the plurality of powershift clutches comprising a first powershift clutch (24) and a second powershift clutch (22); a joint output shaft (60); a plurality of input shafts (26,28,30), the plurality of input shafts comprising a first input shaft (26) associated with the first subtransmission and operationally coupling the first subtransmission to the first powershift clutch and with the joint output shaft, and a second input shaft (28) associated with the second subtransmission and operationally coupling the second subtransmission to the second powershift clutch and with the joint output shaft; wherein a subtransmission in the plurality of subtransmissions is configured to be activated by shifting a powershift clutch in the plurality of powershift clutches, the shifting of the powershift clutch in the plurality of powershift clutches comprising a powershift transmission step, the powershift transmission step comprising shifting without interrupting the tractive force; wherein a subtransmission in the plurality of subtransmissions is configured to be deactivated by shifting a powershift clutch in the plurality of powershift clutches; further comprising an additional gear step (for example, gears 42,48, 52,54) configured to be connected with a third powershift clutch (20) in the plurality of powershift clutches, the additional gear step comprising a reduction gearing configured to effectuate a transmission change, the reduction gearing being associated with a subtransmission in the plurality of subtransmissions; wherein the reduction gearing comprises two axially adjoining gearwheel sets, a first axially adjoining gearwheel set comprising a driving spur gear wheel (48) and a linking spur gear wheel (52), a second axially adjoining gearwheel set comprising a linking spur gear wheel (54) and an output spur gear wheel (42), the linking spur gear wheel from the first axially adjoining10International Application No. PCT/EP2014/002135 Attorney Docket No. 07780024US gPreliminary Amendmentearwheel set being interconnected with the linking spur gear wheel from the second axially adjoining gearwheel set, the interconnecting linking spur gear wheels being positioned on the output shaft; wherein the driving spur gear wheel is affixed to a third input shaft (30), the third input shaft being operationally coupled with the third powershift clutch; and wherein the output spur gear wheel is affixed to the input shaft of a subtransmission in the plurality of subtransmissions.  
With respect to claim 20, Mahoney illustrates the first, second, and third powershift clutches are arranged coaxially with the first, second, and third input shafts.
With respect to claim 21, Mahoney illustrates the output spur gear wheel is affixed to the input shaft of the second subtransmission.  
With respect to claim 22, Mahoney illustrates the reduction gearing is configured to effectuate a transmission change such that gears 1 and 5 can be operated via the reduction gearing and while maintaining a closed clutch, and such that gears 3 and 7 can be operated directly without the reduction gearing and while maintaining a closed clutch.  
With respect to claim 23, Mahoney illustrates an additional reduction gearing (such as gears 38, 40) integrated into the first subtransmission; and wherein the additional reduction gearing is operationally linked to a shifting clutch (32) disposed on the input shaft.
 	With respect to claim 30, Mahoney illustrates the change speed transmission is configured to allow shifting through a plurality of gears, the plurality of gears comprising even-numbered gears and odd-numbered gears; and wherein the even-numbered 
	With respect to claim 32, Mahoney illustrates the change- speed transmission is configured to allow shifting through a plurality of gears, the plurality of gears comprising even-numbered gears and odd-numbered gears; and wherein the even-numbered gears and the odd-numbered gears are associated with each of the first subtransmission and the second subtransmission.

Allowable Subject Matter
Claim 31 is allowed.

Claims 22, 24-29, and 33-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed reduction gearing comprising a driving spur gear wheel, two interconnected linking spur gear wheels, and an output spur gear wheel, the linking spur gear wheels being positioned on a joint output shaft, the driving spur gear wheel is affixed to a third input shaft of a third powershift clutch, the output spur gear wheel is affixed to one of the input shafts of a subtransmission.  The limitation .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658